Citation Nr: 1224736	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This case comes to the Board of Veterans' Appeals (the Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In July 2007, the Board remanded the issue listed on the title page for outstanding medical records.  In June 2010, the Board remanded the issue for a VA examination and additional medical records. 

The issue of entitlement to an increased rating for ankylosing spondylitis, lumbar laminectomy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the June 2010 BVA Remand, to warrant entitlement to automobile and adaptive equipment only under 38 U.S.C.A. § 3901(1)(A), the evidence must demonstrate a service-connected disability resulting in the loss, or permanent loss of use, of at least one foot or a hand; or, permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 C.F.R. § 3.808(a) (2011).

The law also provides that a veteran may be entitled to only adaptive equipment if he has ankylosis of at least one knee or one hip due to service-connected disability.  38 U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(4) (2011).  See also 38 C.F.R. § 3.350 (2011).

The Veteran is service connected for ankylosing spondylitis, lumbar laminectomy, rated as 60 percent disabling; posttraumatic stress disorder, rated as 30 percent disabling; coronary artery disease, rated as 100 percent disabling; atrial fibrillation status post AICD placement associated with coronary artery disease, rated as 100 percent disabling; and is in receipt of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  He is not service connected for an eye disability and his entitlement to these benefits will therefore be dependent on whether his ankylosing spondylitis results in the loss/loss of use of at least one foot, or the ankylosis of at least one knee or hip. 

The Board has reviewed the July 2010 medical opinion obtained in response to the June 2010 BVA remand.  However, the Board finds that the medical opinion does not contain sufficient detail to decide the claim on appeal.  The Court has held that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Specifically, although the July 2010 VA examiner addressed that the Veteran's service-connected spine resulted in "loss of reliable use of his lower extremities . . . [and that] this loss of reliability of his lower extremities in particular affects his function of balance and propulsion," the VA examiner did not adequately discuss whether the Veteran's service-connected lumbar spine resulted in 
"loss of use of at least one foot" or whether there was ankylosis of at least one knee or hip.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, on remand, the Veteran should be afforded a pertinent VA examination that addresses all questions posed by the Board in the prior Remand. 

Additionally, the Board parenthetically notes that a claim for an increased rating for his service-connected lumbar spine has been raised by the record, and is being referred at this time.  Specifically, as noted in the prior Board Remand various VA records reflect that the Veteran's lumbar spine disorder has been associated with radiculopathy affecting the function of his lower extremities.  See July 2007 VA Treatment Record.  The Board finds that the issue of an increased rating for his service-connected lumbar spine disorder, to include all its related manifestations, is inextricably intertwined with the Veteran's pending certified appeal. 

As such, the Veteran's claim for automobile and adaptive equipment or for adaptive equipment only is inextricably intertwined with his claim for an increased rating for his lumbar spine.  A favorable decision, awarding separate neurological ratings for the Veteran's lower extremities, could impact upon the Veteran's claim for automobile and adaptive equipment or adaptive equipment only.  Accordingly, these claims must be considered together.  Therefore, a decision by the Board on the claim would at this point be premature. See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following actions:

1.  Arrangements should be made to afford the Veteran an appropriate examination.  The claims file and a copy of this remand should be made available to and reviewed by the examiner in conjunction with the examination. All indicated studies should be conducted, and all findings reported in detail.

The examiner is requested to provide an opinion as to:


Whether the Veteran's service-connected ankylosing spondylitis, lumbar laminectomy has effectively resulted in the loss/loss of use of at least one foot, or the ankylosis of at least one knee or hip? 

In this regard, the examiner should take note that loss of either foot is considered to exist when no effective function of balance and propulsion remains other than that which would be equally well-served by an appropriate stump at the site of election below the knee with the use of a suitable prosthetic appliance. 

The examiner is also advised that extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 centimeters) or more, will be taken as loss of use of the foot involved, as will complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner should specifically provide a rationale in addressing whether there is loss of use or whether there is ankylosis of at least one knee or hip.
 
2.  The RO/AMC should read all medical opinions 
obtained to ensure that the remand directives have 
been accomplished, and should return the case to 
the examiner if all questions posed are not answered.

3.  Adjudicate the Veteran's intertwined claim of an increased rating for his service-connected ankylosing spondylitis, lumbar laminectomy.  Thereafter, readjudicate the appeal. If any benefit sought on appeal is not granted, the Veteran must be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should then be allowed for a response, before the record is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



